DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 04/04/2022.
Claim 1,5-8 and 11-20 have been amended.
Claims 21 and 22 have been added.
Claims 2-4, 9, and 10 have been canceled.
Claim 1,5-8 and 11-22 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/04/2022 with respect to the rejections under 35 USC § 112 have been fully considered but they are not persuasive.

On pg. 8-9 of the Remarks, Applicant essentially argues:
“Paragraphs 40-41 are presented to describe how a normal operation mode for testing may not identify unprotected access by an external task. At paragraph 41, a problem is identified with respect to the flowchart of Figure 1 and the access diagram of Figure 3A. Specifically, it is recited "however, the efficiency of detecting the external tasks may be too low due to the time assigned to the task 301 to access the shared resource and due [to] the smaller number of tasks that can be used during the test phase." Paragraphs 45 and 46 introduce the notion of adding a delay period to create an extended access time period. Paragraphs 48-50 disclose the operation in which an external task having unprotected access to the shared resource may be identified during the extended access time period.
In view of the amendments made to the claims and the above discussion, Applicant respectfully requests withdrawal of the present rejection regarding indefiniteness.
…
Claim 1, as amended, recites "synchronizing a set of tasks for sharing protected access to a shared resource, the set of tasks being granted protected access at a first time, assigned the resource at a second time, and released from the resource at a third time, the duration between the second time and the third time being an access time period,"…"resynchronizing the set of tasks during the extended access time interval,"…Support for claim amendments is found at least at paragraphs 45-51 of the Specification.”

Examiner respectfully disagrees that the claims as written reflect the invention described in the cited paragraphs. Particularly, nowhere in ¶0040-0051 of AppSpec is there description of a step of “synchronizing a set of tasks for sharing protected access to a shared resource”, nor is there description of a step of “resynchronizing the set of tasks during the extended access time interval”. It is unclear what portion(s) of the steps/operations described in AppSpec ¶0040-0051 these steps are intended to encompass. Examiner refers to the rejections below for a detailed explanation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and 112(b):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5-8 and 11-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 includes numerous instances where the meets and bounds of recited claim terms and/or limitations are unclear due to inconsistencies within the claim itself and/or due to conflicts between the claimed subject matter as written and the disclosure of Applicant’s as-filed Specification1 (AppSpec) as shown in the following:
Regarding “synchronizing a set of tasks for sharing protected access to a shared resource”:
The meets and bounds are unclear as to what is required by the recited act of “synchronizing”.  The term “synchronization” in the context of the subject matter of the instant application is a well-understood noun which refers to the various mechanisms and programming techniques provided by to coordinate concurrent operation of processes/threads to ensure that they do not simultaneously execute some particular program segment and/or access an exclusive resource; it is rarely employed as a verb in this context, and AppSpec offers no guidance as it only appears in a single paragraph of the detailed description (¶0019) which merely recites the same language essentially verbatim without any further explanation. Thus, it is ambiguous as to what particular act(s) or operation(s) is/are encompassed or required by the recited step of “synchronizing a set of tasks for sharing protected access to a shared resource” and its meets, bounds, and intended meaning are unclear.
Regarding “the set of tasks being granted protected access at a first time, assigned the resource at a second time, and released from the resource at a third time, the duration between the second time and the third time being an access time period”: 
A plain reading of the limitation as written describes the “the set of tasks” as a whole being “granted protected access” at a (singular) “first time”, “assigned the resource” at a (singular) “second time”, and “released from the resource” at a (singular) “third time”, which is inconsistent with AppSpec’s description where each task has its own separate request(grant)-assignment-release cycle facilitated by a well-understood exclusive locking mechanism by each respective task is a separate and distinct “access time period”. From AppSpec ¶0035-0039:
“The shared resource 102 may be associated with a lock. The lock may be an abstraction that allows at most one task to own it at a time. Access to the single resource 102 may be performed by obtaining the lock prior and as long as the lock is owned. The lock manager 101 grants the locks exclusively to parallel tasks and thereby guarantees, that the resource 102 is not accessed by two or more parallel tasks at the same time (¶0035)…The lock manager 101 may determine (decision step 105) if the access can be granted to the task. This may, for example, be performed by determining if the lock is owned by another task or not (¶0037)…If (decision step 105) the access request cannot be granted to the task 301, the access request may be rejected and the task 301 may try again to acquire the lock. For example, while other tasks are owning the lock, the newly requesting task has to wait (¶0038)…If (decision step 105) the access request can be granted to the task, the lock manager 101 may assign the resource to the task in a resource assigning step 107. In other words, if the lock is not assigned to or owned by another task, the lock manager 101 may decide to grant the access to the task at a point of time tstart as indicated in FIG. 3A. This may result in the shared resource being exclusively assigned by the lock manager 101 to the task” (¶0039).

Thus, the recited “access time period” during which “the set of tasks” is assigned the shared resource is inconsistent with AppSpec’s description where each separate request(grant)-assignment-release cycle by each respective task is a separate and distinct “access time period”. From AppSpec ¶0040-0041:
“The access time period may comprise an effective access time interval [tenable, trelreq] during which the shared resource is effectively used by the task 301 and additional time needed by the lock manager 101 to enable or release the shared resource for the task 301…Thus, the shared resource 102 may be exclusively assigned to the task 301 during the access time period TPinit = [tstart, tend]… Steps 103 to 109 may be repeated, during a test phase of the computer system, for each task of a set of concurrent tasks that concurrently access the shared resource…each task of the set of tasks may have its own time values tstart, tenable, trelreq tend”

Regarding resynchronizing the set of tasks during the extended access time interval:
For similar reasons as described above regarding the act of “synchronizing”, the meets and bounds are unclear as to what is required by the recited act of “resynchronizing”.  The term “resynchronizing” and/or “resynchronization” is not a standard term of art in the context of controlling access to shared resources and Examiner is unaware of any usage of “resynchronizing” and/or ‘resynchronization’ in this context. Thus, the meets and bounds and intended meaning of the verb “resynchronizing” in claim 1 is unknown. AppSpec offers no guidance as it only appears in a single paragraph of the detailed description (¶0019) which merely recites “[w]here an extended access period is provided, resynchronizing is performed” without any further explanation as what the act of “resynchronizing” entails.
Independent claims 11 and 16 each recite limitations equivalent to those of claim 1 and accordingly stand rejected under 112(b) for the same reasons.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claims 1,5-8 and 11-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 1, 11 and 16 each recite: “the set of tasks being granted protected access at a first time, assigned the resource at a second time, and released from the resource at a third time, the duration between the second time and the third time being an access time period” which lacks written description support for essentially the same reasons as described above in the rejections under 112(b) describing how the limitation is inconsistent with the description of the invention provided in AppSpec.

Claims 1, 11 and 16 each recite: responsive to the access time period expiring before detecting external tasks delaying the resource releasing step at the third time by a delay period thereby creating an extended access time interval, which is not supported by the written description of AppSpec. As seen in at least the description of FIG. 2, as an initial step of the testing process the synchronization module is reconfigured to apply delay periods to task resource acquisition/release operations to extend the time period(s) where a task exclusively accesses a shared resource. There is no description in AppSpec of conditionally applying the delays “responsive to” the access time period expiring before detecting external tasks. In context there is no motivation to operate in such a manner because in practice at the outset of the testing procedure it is unknown whether any “external tasks” which erroneously make unprotected accesses exist or how many there may be. So even if an external task is detected during the normal, unextended access time period does not mean additional external accesses would not be detected if the task’s exclusive access period was extended. FIG. 4, ¶0031-0034 and ¶0052-0054 of AppSpec describe a method of performing a calibration run where the tasks are executed with unmodified accesses to create a historical execution trace used to determine the appropriate delay amounts; but there is no suggestion that monitoring for conflicting accesses by external tasks is performed while collecting the historical trace, much less applying the determined delays “responsive to the access time period expiring before detecting external tasks”.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Prior Art
MPEP 2173.06, which sets forth the procedures for considering prior art with regard to indefinite limitations, states: 
“where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”

In view of the rejections above under 112(b), no prior art rejections under 102/103 are provided since any interpretation of the synchronizing…resynchronizing steps would be entirely speculative. The following is a summarization of the best prior art of record in view of the invention described in AppSpec (e.g. ¶0022-0024, 0041-0044) directed to methods for detecting/debugging synchronization errors/race conditions wherein: 
“The present subject matter may improve a bug or error detection efficiency during this test phase of the synchronization module. The detection efficiency of the external tasks may be improved when the access time period is extended (¶0022)…The detection efficiency may also increase as the access to the shared resource is shifted. Indeed, the extension of the access time period results in a shift of the time during which the shared resource is accessed by the task...By adjusting the timing pattern, a probability of collisions between external tasks and the set of tasks may increase” (AppSpec ¶0024).

Each of Bryan (US 2020/0210318 A1), Erikson et al. (US 2012/0204062 A1), and Sheng et al. (US 9,135,082 B1) are each directed to improved methods of detecting data races (i.e. simultaneous occurrence of an unprotected and protected access to the same shared resource). Each of Bryan and Erikson are directed to the same general solution as that described in AppSpec of artificially extending resource/lock hold times via delays. From Bryan:
“processes raise the probability or likelihood of exposing these race conditions by adding variance to code interleaving which can adjust (e.g., lengthen or shorten) a time window (e.g., a race window) during which an adverse interleaving can occur…by instrumenting the locking mechanism that the thread uses, the race window associated with the race condition can be adjusted (extended or shortened), giving a variable timing for another distinct thread to invalidate the state protected by the lock. Thus, by variably adjusting a race window associated with a race condition the greater the probability or likelihood of hitting as yet undetected race conditions during the testing phase of software code testing. Additionally, by variably adjusting the durations associated with race windows the specific conditions that can give rise to the identification of race conditions” (Bryan ¶0017)…This can be accomplished by using a tunable probability value with which execution of an operating system's synchronization mechanisms (e.g., the ‘lock’ routine for the operating system's mutual exclusion implementation) can be delayed, and thereafter based on, or as a function of, the tunable probability value causing the routine associated with operating system's synchronization mechanisms to be delayed for a defined or tunable random period of time (Bryan ¶0018, emphasis added)

From Erikson:
“the detector 106 attempts to detect a conflicting access to the same memory location by delaying the thread for a short amount of time. For the detector 106 to be successful, this delay may be configured to be long enough for the conflicting access to occur” (¶0103).

Sheng is particularly noted for disclosure directed to detecting data races in applications systems where multiple instances of the same program code (same “task type”) are concurrently executed.
Krena et al. (Noise Injection Heuristics for Concurrency Testing) is directed to methods of debugging race conditions through “noise” (i.e. delay) injection; particularly noted for disclosure concerning performing an initial, noise-free execution run to gather trace information on relative timing of appearance of monitored concurrency-related events used to calculate the appropriate amounts of noise to inject:
“The testing process with our noise injection heuristics works in the following four steps. (1) No noise is produced, and a set of covered tasks of our coverage metric together with information on relative timing of appearance of monitored concurrency-related events are generated during the first execution of the test. (2) A set of the so-called noise tuples is generated from the gathered information. (3) Random noise at the plocs included in the noise tuples is generated, and the average frequency of execution of these plocs within particular threads is gathered during the next test execution. (4) Biased random noise of strength computed wrt. the collected statistics is (repeatedly) produced”

Edelstein et al. (Multithreaded Java program test generation) is directed to methods of debugging race conditions including injecting delays in the form of sleep() and yield() statements to create different thread interleavings (i.e. not limited to data races); particularly noted for disclosure concerning embodiments where delays are only injected after successfully performing an error-free test run without inserted delays.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/P. M./
Paul Mills
08/13/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty...no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification” (MPEP 2173.03).